On, Application for Rehearing.
PER CURIAM.
Inadvertently in our -original opinion transferring this appeal to the Supreme Court, we allowed the plaintiff-appellee sixty days within which to perfect the appeal by filing proper transcript in said court, rather than the defendant-appellant, and accordingly the appeal is amended to allow sixty days from date of finality hereof to either party within which to perfect the appeal by filing proper transcript in said court.
, As . thus amended, our original decree herein is reinstated.
Rehearing denied.